DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on August 13, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed April 29, 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1, 3-20 and 22 are pending. Claims 11-20 and 22 are currently withdrawn. Claims 1 and 3 are amended. Claims 1 and 3-10 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2021 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. "Sequence and comparative analysis of the genome of HSV-1 strain McKrae." Virology 433.2 (2012): 528-537 (hereinafter Watson, reference of record) in view of Cascio et al. US 2008/0289059, published 11/20/2008 (hereinafter Cascio, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed April 29, 2021. A reply to applicant’s arguments is found below.
Watson sequenced the McKrae strain HSV-1 genome and compared its protein sequences to six other HSV-1 strains (Watson, abstract, Fig 1, Table 1 and 2). Watson identified protein variants including the RS1 (ICP4) which was previously identified as being important for latency reactivation in vivo and corresponds to SEQ ID NO 16 and SEQ ID NO 2 of the instant invention (Watson, Results- Protein Variants). Watson describes ICP4 as being an early transcriptional regulator which recognizes DNA motifs in several immediate early genes as well as in LAT promoters. Watson writes that the coding sequence contains a block of variation in an alanine rich region (AASAPDAADLAA) between residues 707 and 720, which are present in the other six strains but not in the McKrae strain, where the alanine rich region is replaced by a serine rich sequence (GPRRRSSSSSGVAA, which corresponds to SEQ ID NO 16) (Watson, Fig 2). Watson writes that the serine rich block of substitute present in McKrae is adjacent to the nuclear localization signal (NLS) and therefore a change in conformation of this region may later the NLS as well as other viral proteins such as ICP0 and ICP8. Watson writes that the fact that ICP4 is an intermediate transcriptional regulator has been previously implicated in reactivation suggests that this variation may influence phenotype. Watson describes experiments wherein cells are transduced with the McKrae strain vector 
Cascio describes the targeted delivery of replication-defective HSV vectors comprising an expression cassette encoding for therapeutic polypeptides (Cascio, abstract and para 5, 21, 27). Cascio describes the deletion of specific HSV genes including non-essential genes, genes related to replication and ICP4 genes among many others (Cascio, para 25, 28). In particular, Cassio states:
Preferably, the HSV based viral vector is deficient in at least one essential HSV gene involved in replication. Most replication-deficient HSV vectors contain a deletion to remove one or more intermediate-early, early, or late HSV genes to prevent replication. For example, the HSV vector may be deficient in a gene selected from the group consisting of: ICP0, ICP4, ICP22, ICP27, ICP47 and combinations thereof (Cascio, para 25)

Cascio expressly describes the use of CGRP promoters (para 68), HCMV enhancers (para 33, 42, 63, Fig 1) and BGH polyadenylation signals (para 34 and example 1). Cascio describes suitable carriers including liquid or solid carriers of the vector (Cascio, para 37).  
It would have been prima facie obvious to one of ordinary skill in the art to create a McKrae strain HSV-1 viral vector as described by Watson with deficient ICP4 genes corresponding to SEQ ID NO 16 and 2 using the techniques and expression cassettes outlined by Cascio in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both Cascio and Watson are concerned with HSV vectors and methods for engineering viral phenotypes. Furthermore, Cascio expressly suggests deleting ICP4 genes to create replication deficient HSV vectors and both authors clearly understand the role of ICP4 in influencing viral phenotype. One would be motivated to make this combination in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors. One would have a reasonable expectation of success given the well sequenced genome of McKrae prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that one of ordinary skill in the art would not be motivated to combine Cascio and Watson to arrive at a modified McKrae strain HSV as claimed. Applicant points to the instant specification (para 72) and Wang (pg 438) to show that one of ordinary skill would be deterred from using HSV McKrae strain vectors given the negative side effects including peripheral nerve disease and spreading to the CNS relative to other vector strains such as KOS. 
These arguments have been fully considered, but are not found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145 part IV. The instant rejection relies on Watson in view of Cascio. It is argued that Watson has a full appreciation for the neurovirulent characteristics of the McKrae strain HSV-1. Thus, it would have been prima facie obvious to one of ordinary skill in the art to create a less neurovirulent and replication defective McKrae strain HSV-1 viral vector using the techniques and expression cassettes outlined by Cascio in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors which are more suitable for therapeutic applications. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both Cascio and Watson are concerned with HSV vectors and methods for engineering viral phenotypes. Furthermore, Cascio expressly suggests deleting ICP4 genes to create replication deficient HSV vectors and both authors clearly understand the role of ICP4 in influencing viral phenotype.
in vivo, without overt negative side effects in animals (Instant spec, example 2 and 4). 
These arguments have been fully considered, but are not found persuasive. Although it may be granted that the ICP4 protein of the McKrae strain may be slightly different than in other HSV variants, one of ordinary skill would still understand their conserved involvement in all HSV strain replication processes and would therefore have motivation to construct variants that fail to express ICP4 proteins in an attempt to decrease overt negative side effects while maintaining high transduction efficiencies. In fact, this is express described by Cascio wherein the deletion of conserved HSV genes relating to replication are described. In particular, Cassio states:
Preferably, the HSV based viral vector is deficient in at least one essential HSV gene involved in replication. Most replication-deficient HSV vectors contain a deletion to remove one or more intermediate-early, early, or late HSV genes to prevent replication. For example, the HSV vector may be deficient in a gene selected from the group consisting of: ICP0, ICP4, ICP22, ICP27, ICP47 and combinations thereof (Cascio, para 25).

	One of ordinary skill would have an even greater motivation to express ICP4 deficient McKrae strain vectors given the overt negative side effects reported by Watson. Thus, it would have been prima facie obvious to one of ordinary skill in the art to create a less neurovirulent and replication defective McKrae strain HSV-1 viral vector using the techniques and expression cassettes outlined by Cascio in order to modulate viral phenotype and create replication-deficient McKrae strain HSV vectors which are more suitable for therapeutic applications. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	
/CHRISTOPHER M BABIC/               Supervisory Patent Examiner, Art Unit 1633